PER CURIAM.
Defendant was prosecuted before a justice of the peace in Mower county for having, in violation of chapter 217, p. 403, Laws 1897, as amended by chapter 332, p. 549, Laws 1901, exposed for sale a barrel of linseed oil which would not sustain tests provided for therein. He was convicted before the magistrate. There was an appeal to the district court, where the cause was tried to the court and jury, and there was a verdict of guilty. A motion for a new trial was made upon the evidence, which was overruled, and from this order defendant appeals.
The apparent object of this appeal is to test the validity of the acts under which defendant was prosecuted. By the terms of section 1, c. 217, p. 403, Laws 1897, it is provided
That no person, firm or corporation, shall manufacture * * * or expose for sale in this state, any flaxseed or linseed oil, unless the same answers a chemicaí test for purity recognized in the United States Pharmacopia, or any flaxseed or linseed oil as “boiled linseed oil,” unless the same shall have been put in its manufacture to a temperature of 225 degrees (225°) Fahrenheit.
Then follow, in section 2, p. 403, provisions for making and stamping such packages in which the commodity is sold; also that it is to he sold under its true name, and each tank or vessel in which it is contained shall bear proper stamps, describing it as pure linseed oil raw, or pure linseed oil boiled. Section 3 provided for the penalties for the violation of the law, and section 4 for the supervision Of the subject by the state dairy and food commission, and suitable espionage by its servants to secure evidence in case of prosecution. Section 5, p. 404, provides for the disposition of the funds collected. Section 1 of this act was subsequently amended in terms as follows:
*159No person, firm or corporation, shall manufacture for sale, or offer or expose for sale in this state, any flaxseed or linseed oil, unless the same answers a chemical test for purity, recognized in the United States Pharmacopoeia and any other test that will discover impurities and adulterations in linseed oil. All linseed oil that shall show more than two per cent, shrinkage when subjected to an evaporation test'by exposing it to a temperature of three hundred or more degrees of heat, Fahrenheit, for a period of three hours, shall be deemed adulterated within the meaning of this act. Laws 1901, p. 549, c. 332.
By comparison of the two acts relative to this subject, it will be seen there is no reference in the amendment of 1901 .to boiled linseed oil, distinctively; and this omission, it is claimed, indicates a legislative intent to exclude from the operation of the act the particular article (boiled linseed oil) which was of the kind and character for the exposure and sale of which defendant was convicted' — in other words, that the term “linseed oil” refers to raw “linseed oil,” eo nomine, solely in the law as amended. We are unable to adopt this view.
While the reference in the first section of chapter 217, p. 403, Laws 1897, applies to boiled as well as raw linseed oil, yet, in requiring the proper marking and designation thereof in the subsequent section of the first act, the protection against sales of impuré boiled linseed oil, in terms, is specifically guarded against; and it is quite evident that the reason why the latter was omitted from the amendment was that the generic term “linseed oil,” which is the production of the flax berry, and is used in the arts, includes, as our knowledge of the fact justifies, both the raw and boiled article, and. is sufficient to include both. We may readily apply our common knowledge of the fact that the principal purposes of the statute were to protect the public, by police regulation, against the adulteration of the commodity by intrusion into either the raw or boiled material of mineral substances, the effect of which in its use would be an imposition upon the consumers; and it was to mitigate and protect against this evil, which was within legislative information, which was the purport of both laws. We have no doubt, either, that the general, practical use of the oils, either raw or boiled, is in painting, and that boiled oil is used quite as frequently, and as much the subject of adulteration, and is as decidedly injurious to the consumer, as the *160raw material, and any distinction such as that suggested would be unreasonable and of no practical utility. We are of the view that the law applies to the commodity which, was exposed for sale in this case. While no restriction could be made against foreign dealers in the sale of their goods brought into this state as articles of commerce, yet .the penalty provided by the legislature against adulteration and protection to consumers by penalties' against fraud and deceit, and the requirement of proper designations required in these statutes, is clearly within the' police power, and not in. violation of the constitutional sanction.
A careful review of the evidence leads to the conclusion that the conviction was justified, and that the oil exposed for sale did not sustain a proper test, which it also appeal’s would be sufficient to protect the purchaser against adulteration.
Order appealed from is affirmed.